Title: Memorandum of a Conversation between Alexander J. Dallas and Luis de Onís, [24 June 1815]
From: Dallas, Alexander James
To: 


                    
                        [24 June 1815]
                    
                    Mr. Monroe being absent, the President requested me to receive a visit from the chevalier de Onis, in consequence of that gentleman’s letter, expressing a desire to present his credentials, as Minister Plenipotentiary of the King of Spain, and to report the result.
                    The Chevalier called on me about Six o’clock in the evening and observing that Mr. Pleasonton had intimated the President’s desire, that he would communicate with me, in the absence of Mr. Monroe, he delivered to me a Spanish and an English copy of his letters of credence.
                    Perceiving that the Letter of Credence was dated the 15. of January 1815, I asked the Chevalier, when he had received it? He answered, that it had been sent, by a Captain of Guards, by the way of the Havanna; that the Bearer had been attacked with a fever at the Havanna, which detained him long; and that, in fact, the letter was recently received, subsequent to the receipt of Mr. Monroe’s letter addressed to the Chevalier at Philadelphia. I then requested the Chevalier’s permission to enquire, whether he had received any communications from his government, subsequent to the date of the letter of credence? He answered, that he had received private letters from the Marquis Yrujo and Mr. Sarmiento so late as April; but his last letter from his government was in March; when Mr. Cevallos informed him that a new Secretary of Legation was appointed, who would be the bearer of special instructions for his conduct, in any negotiation here. Upon this Statement, I observed, then you have no instructions since the restoration of Ferdinand? He answered, that he had not.
                    I told the chevalier, that my present duty consisted in receiving a copy of his credentials, and such information as he might be pleased to give, in order to lay them before the President; but that I felt a desire to know, whether Mr. Monroe’s letter had been answered, or would be answered, as

it contained a course of enquiry very interesting to the two governments, as well as to the Chevalier personally. He observed, that so far as respected the government of Spain, the letter of credence spoke the real sentiments of the King; and that he hoped all the differences with the United States might be promptly and amicably settled. So far as respected himself, he was aware of the objections to his reception; but he thought some allowance made for him as a stranger, when he wrote the letters, which had reached the hands of the Secretary of State; that they were written by one agent of the Spanish government to another, without any intention, or expectation, that they would be publickly known; and that, in point of fact, they were written by Mr. Fatio, though signed by him. This, he added, is not to be offered as an excuse, but as an explanation, to shew that the letters are not evidence of a bad disposition towards the United-States, but of an indiscreet confidence in a subordinate agent. The Chevalier referred to Mr. Monroe’s letter, in relation to the offer to receive him as Minister, if Ferdinand wished it as a personal accommodation; and urged that the letters of credence must be considered as an expression of that wish. I told him, that listening with great attention to all he should be pleased to say, without venturing to make a reply, I might still be permitted to remark that the letter of credence is of a date subsequent to the correspondence of Mr. Cevallos and Mr. Morris; and that it was totally unconnected with the view which Mr. Monroe had taken of the treatment of Mr. Erving. The chevalier answered, that the letter of Mr. Cevallos had been mistranslated, or misunderstood by Mr. Monroe; as the only preliminary satisfaction, which his Sovereign asked from the American government, was the reception of his Minister; all other points of difference were understood to be open for discussion; and if the American government preferred negotiating in Spain, it would be easy to make that arrangement. After the Chevalier had made many professions of his disposition to conciliate the interests of the two countries, I thought it right to close our conversation by asking, whether his letters of credence were now presented, in connexion with the transactions with Mr. Erving in Spain, and the correspondence with Mr. Monroe here, or as a new and independent act? He answered, that the letter of credence refers to no former commission, and that he considered himself as acting upon entirely new and distinct ground in presenting it.
                